‘Judgment modified by reversing that part thereof which grants judgment in favor of plaintiff against defendants, with costs, and the complaint dismissed, *805with costs and, as so modified, affirmed. Present — Dore, J. P., Callahan, Breitel, Bastow and Botein, JJ. Opinion by Callahan, J. Breitel and Bastow, JJ., dissent and vote to reverse and order a new trial unless plaintiff stipulates to reduce the verdict to $60,000 in which event the judgment, as so modified, is affirmed; dissenting opinion by Bastow, J. Order filed.
[Also printed ante, p. 538.— Rep.]